Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 8/4/2021.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-20 respectively are allowed and renumbered as claims 1-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving a request to change a configuration of a distributed storage system, wherein the request identifies a server to add to the distributed storage system, and wherein the distributed storage system comprises a set of servers and the set comprises a subset of configuration servers that store configuration data identifying the servers in the set; adding, by a processing device of a leader server, the server to the set of servers of the distributed storage system; identifying, by the leader server, a characteristic of the server and characteristics of the configuration servers in the subset, wherein the characteristic of the server comprises a physical location of the server; determining by the leader server, that the physical location of the server is different from the physical locations of the configuration servers in the subset; adding, by the leader server, the server to the subset of configuration servers based on the physical location, wherein the server further diversifies physical locations of the subset of configuration servers; and providing an indication to modify the configuration data stored by each of the configuration servers in the subset to include the server”.
Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453